—Appeals from orders, Supreme Court, Bronx County (Burton Hecht, J.; Martin Marcus, J.), entered on or about August 12, 1998 and on or about November 27, 1998, which denied petitioner’s habeas corpus petition, unanimously dismissed, without costs, as moot.
Petitioner’s challenges to the preliminary parole revocation hearing have been rendered moot by the final parole revocation determination {People ex rel. McCummings v De Angelo, 259 AD2d 794, Iv denied 93 NY2d 810). Concur — Rosenberger, J. P., Ellerin, Rubin and Friedman, JJ.